Citation Nr: 0410031	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  99-19 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for psychiatric disability, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military 
and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel

INTRODUCTION

The veteran served on active duty from April 1982 to October 1982 
and from January 1991 to June 1991.  He had service in Southwest 
Asia from February 20, 1991, to May 24, 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decisions rendered by the San Juan, Puerto 
Rico, and St. Petersburg, Florida, Regional Offices (ROs) of the 
Department of Veterans Affairs (VA).  

During the pendency of this appeal, the veteran relocated to New 
Jersey.  Accordingly, the Newark, New Jersey, RO has assumed the 
role of the agency of original jurisdiction for this appeal.


REMAND

In a statement dated in April 1996, Dr. Hector Torres, a private 
psychiatrist noted that the veteran had PTSD with psychotic 
features due to a false HIV positive diagnosis during active 
service.  However, Dr. Torres indicated that he had been treating 
the veteran since August 1990, prior to his active service, while 
he was serving with the National Guard.  Records of this prior 
psychiatric treatment are not presently associated with the claims 
folder.  As these records are relevant to the issue on appeal, 
they should be obtained.  

Accordingly, this case is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The RO should request the veteran to submit a copy of any 
pertinent evidence in his possession.  In addition, it should 
request him to provide the names and addresses of all medical care 
providers who may possess records, not already associated with the 
claims folder, pertaining to treatment or evaluation of the 
veteran for any psychiatric problems.  When the requested 
information and any necessary authorization are received, the RO 
should attempt to obtain a copy of all indicated records.  The 
records requested should include a copy of all records pertaining 
treatment of the veteran from August 1990 to the present by Dr. 
Hector Torres. 

If the RO is unsuccessful in obtaining any pertinent evidence 
identified by the veteran, the RO should so inform the veteran and 
his representative and request them to provide the outstanding 
evidence.

2.  Thereafter, the RO should review the claims folder to ensure 
that all requested development has been conducted and completed in 
full.  If any development is incomplete, appropriate corrective 
action is to be implemented.  In addition, the RO should undertake 
any other development it determines to be indicated.

3.  Then, the RO should readjudicate the issue on appeal on a de 
novo basis.  If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and afford the veteran and his 
representative an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





